Citation Nr: 1449124	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1974 to November 1975; the appellant is the Veteran's spouse.  The Veteran and the appellant married in November 1975; the Veteran is still alive.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied eligibility for an extension of the delimiting date for DEA benefits for the appellant.  The appellant timely appealed that decision.


FINDINGS OF FACT

1.  The Veteran is still alive, and the appellant is the Veteran's spouse; they have been married since November 1975.

2.  The appellant became eligible for Chapter 35 DEA spousal education benefits on February 3, 1994, the date the Veteran's award of TDIU was effective; the Veteran was notified of his TDIU award by September 21, 1995 letter.

3.  The most advantageous date of eligibility to the appellant in this case is September 21, 1995, the date of notification; the delimiting date in this case is therefore September 21, 2005.

4.  The appellant's first application for Chapter 35 DEA spousal education benefits was received in May 2011, after the expiration of her delimiting date.

5.  The appellant has not demonstrated that she, herself, had a mental or physical disability with prevented her from initiating or completing her chosen program of education during her eligibility period.

6.  By virtue of her May 2011 initial claim for Chapter 35 DEA spousal education benefits, there was no eligibility determination made prior to December 27, 2001, such that the "saving" provision under 38 C.F.R. § 21.3046(c)(2) is applicable in this case.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the appellant's delimiting date for DEA benefits under Chapter 35, Title 38 of the United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This case relates to educational benefits that are governed by Chapter 35 of Title 38; per Barger, the VCAA does not apply to Chapter 35 benefits.  Further, this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004). 

Nonetheless, the Board points out that the AOJ sent the appellant letters dated in September 2011 and October 2011 that explained what evidence the appellant should submit to substantiate her claim.  Such letters were sent prior the last adjudication of her claim in the October 2011 statement of the case.  Additionally, she was provided the relevant regulations in the October 2011 statement of the case.  

The Board finds that under the circumstances outlined above the AOJ has satisfied its duties to notify and assist the appellant and that adjudication of the appeal at this point presents no risk of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The appellant is seeking an extension of the delimiting date for Chapter 35 DEA benefits in order to begin her education.  She essentially argues that, due to the caring for her sick mother who eventually died in September 1999 and then caring for the Veteran, who was in bad health after the death of her mother, she was precluded her from pursuing her educational goals. 

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501(a)(1)(D)(i) (West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2014). 

Under the rule regarding the payment of educational assistance benefits to a veteran's spouse under Chapter 35, Title 38, United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  See 38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a) (2014). 

In this case-and the facts are not in dispute-the Veteran and the appellant were married in November 1975.  The Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)-a permanent and total disability rating for the basis of an award of DEA benefits-effective February 3, 1994.  The Veteran was notified of that TDIU award and DEA eligibility in a September 21, 1995 letter.  Accordingly, the eligibility date most advantageous to the appellant in this case is September 21, 1995.  

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) the date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; or (C) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  See 38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3021(a). 

In this case, the delimiting date on which the appellant's educational benefits expired was September 21, 2005.  The appellant first applied to use her Chapter 35 DEA benefits in a May 2011 claim, VA Form 22-5490, Dependents' Application for VA Education Benefits.  Such a claim for Chapter 35 DEA benefits is outside of the 10-year delimiting period for the appellant to use her benefits and she was rightfully denied on an initial basis in this case.  

First, the Board notes that the evidence of record does not demonstrate and the appellant has never asserted or argued that she was unable to complete her educational program during the eligibility period as a result of her own military service obligations.  Therefore, extension of the delimiting date is not applicable under 38 C.F.R. § 21.3046(c)(3) in this case.

The 10-year delimiting period may be also extended if the eligible spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and, (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  See 38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  See 38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  See 38 C.F.R. § 21.3047(a)(2)(i).

In this case, the Board must deny an extension of the appellant's delimiting date because she has not shown that she was unable to pursue her chosen education program during the eligibility period due to a physical or mental disability.  

Specifically, in her August 2011 notice of disagreement, the appellant stated as follows:

I was unable to attend school during the time period that my benefits were in effect[] due to, my mother's lengthy illness which ended in death, and my husband [the Veteran] was also ill at that time.  He is in constant pain, in his back and knees at times, some wors[e] than others.  I attempted to attend school at that time to help me gain employment, it was a bad time for me to try, but I did.  I ended up paying the monies back as I was not able to continue my studies due to major illness with my mother.  I was unaware of the fact that the school benefits would expire.  Upon going to enroll in [the] University I discovered that even though I never used them they expired.  I would like to respectfully request an extension of my educational benefits. . . . My mother was seriously ill and I was her sole caregiver before she passed away in 1999. . . . My husband's health during this time was up and down constantly and he was unable to work.  We went through many hard times and I was really having a hard time coping with all that occurred during that time. . . . Since that time, I am now able to return to school and I really need it now to be able to change my field of employment as I am now a displaced worker.  Please allow me an extension to go back to college and complete my degree.

The appellant submitted the funeral paperwork and the obituary of her mother from September 1999, as well as an April 1997 letter from VA which indicated that the Veteran was receiving treatment for severe back problems and chronic knee pain due to service.  That letter indicated that he was a permanently disabled person and that his condition was not expected to improve due to the severity of his condition and after the number of surgeries he has had.

Based on the above evidence, the Board must find that the appellant was not "prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct."  It appears that throughout the appellant's eligibility period, she was physically and mentally sound and physically and mentally able to pursue her chosen educational program.  

While the Board completely understands and sympathizes with the appellant's claim, nor does it doubt the sincerity of her assertions, the record establishes that the appellant herself was not prevented from initiating or completing her educational program because of a physical or mental disability; rather she was prevented from completing her educational program because she had to take time off to help take care of her mother and the Veteran as a result of their physical ailments and constraints.  

The Board points out at this juncture that 38 C.F.R. § 21.3047(a) refers to a physical or mental disability of the eligible spouse.  In essence, the regulatory provisions under 38 C.F.R. § 21.3047(2)(ii) require that the appellant be unable to initiate or complete her chosen program of education within the applicable period of eligibility due to her own physical or mental disability.  There is no evidence that the appellant was unable to complete her educational program due to her own physical or mental disabilities.  Furthermore, there is no evidence that the demands of caring for the Veteran, as manifested physically and emotionally, constituted a "mental or physical disability" as contemplated by 38 C.F.R. § 21.3047(a) (ii) and (iii).

Finally, in her representative's April 2014 informal hearing presentation, the appellant and her representative argue that she should have a never-ending delimiting date as a result of the "saving" provision in 38 C.F.R. § 21.3046(c)(ii). 

In considering the statute and regulations, the United States Court of Appeals for Veterans Claims (Court) in Ozer v. Principi, 14 Vet. App. 257 (2001), held that it was the provision of 38 U.S.C.A. § 3512(b)(1) that determined the eligibility period for spouses and surviving spouses.  As noted above, such provision stated that the eligibility period ended 10 years after whichever of three events occurred last.  Thus, a finding that a veteran had a total service-connected disability permanent in nature could never be the last of these three events because the other two events necessarily occurred after the veteran's death.  Further, the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by 38 U.S.C.A. § 3512(b)(1), the statute that set forth the delimiting period for such eligibility.  That is, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful. 

For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, the Court's decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  

Thereafter, pursuant to Pub. Law 107-103, Congress invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001; the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001). 

Years later, VA promulgated regulations to implement the statutory "saving" provision.  As the current applicable regulation provides, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  If on or after December 27, 2001, the spouse changes his or her program of education, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  See 38 C.F.R. § 21.3046(c)(1)(ii).

In this case, the appellant and her representative have argued that the appellant should have a never-ending delimiting date because her period of eligibility began prior to December 27, 2001, and that since she has not "changed her educational program" she should be eligible for DEA benefits.  

The Board, however, notes that there was never an eligibility determination prior to December 27, 2001 for the appellant.  The evidence of record demonstrates that the appellant's first application to use Chapter 35 DEA spousal educational benefits was in May 2011, nearly a decade after the reinstated delimiting date provision by Congress.  Accordingly, as there was no determination of eligibility prior to December 27, 2001, the 10-year delimiting date provision applies in this case.  

Moreover, even if the Board were to buy-in to the notion that since she was eligible prior to December 27, 2001, that she has an unlimited delimiting date, the Board notes that prior to May 2011, the appellant had no established "educational program."  Therefore, her application in May 2011 necessarily reflects a request to "change her educational program," and subjects the appellant to the 10-year delimiting date provision.  

Thus, in light of the above, the Board finds that the appellant does not fall under the "saving" provision as provided under Ozer and cannot be granted an extension of the delimiting date under 38 C.F.R. § 21.3046(c)(1)(ii).

Again, while the Board sympathizes with the appellant in this case and finds her actions admirable and commendable, VA law and regulations are unable to grant her an extension of her delimiting date because she (a) did not apply for and establish a course of study prior to December 27, 2001 which she would be currently continuing at this time, or (b) was not prevented from pursuing a course of education during her 10-year eligibility period as a result of her own mental or physical disability that was not the result of willful misconduct.  Accordingly, the appellant's claim must be denied at this time on the basis of the evidence of record.  See 38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2014).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an extension of the appellant's delimiting date for DEA spousal education benefits under Chapter 35, Title 38 of the United States Code, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


